Citation Nr: 0620238	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a neck 
injury.

2. Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant allegedly served on active duty from May 1974 
to June 1974. His period of service could not be verified as 
will be discussed more thoroughly below.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Missouri. The claim was later transferred over to 
the RO in Houston, Texas at the appellant's request. 

The appellant had requested a hearing before the Board, but 
did not appear for his May 2006 scheduled hearing despite 
being notified at his last known address and telephone 
number. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that he entered the service in May 1974 
where he suffered a neck and lower back injury during active 
duty. Shortly thereafter, the appellant alleges he was 
medically discharged in June 1974 for "erroneous 
enlistment."

Regrettably, despite extensive lengths taken by the RO, 
neither the appellant's service medical records nor his DD-
214 could be secured. To date, the RO was unsuccessful in 
verifying the appellant's dates of active service in the 
Army. Attempts to rebuild the file from other sources were 
also unsuccessful. The appellant, in an August 2002 
statement, verified that his copy of his DD-214 was destroyed 
in a house fire, but confirmed that the enlistment from May 
1974 to June 1974 was the only time he was in the active 
service. That is, he confirmed he never served a prior term, 
nor did he re-enlist thereafter or serve in the reserves.

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The only contemporaneous document from the appellant's 
alleged service is a May 1974 "Request for Separation" 
submitted by the appellant. In that document, the appellant, 
presumably in the Army at the time, requested honorable 
discharge due to being "erroneously enlisted or inducted 
because [he] did not meet the procurement medical fitness 
standards...." There are no additional documents verifying the 
circumstances of the appellant's service, separation, or 
separation date. 

In a May 2005 statement, the appellant alleges he was injured 
in May 1974 and treated at Fort Leonard Wood Military Medical 
Center in Missouri at that time. Military medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). The RO should make an attempt to obtain 
these records since the record is clearly not complete.  
Although the National Personnel Records Center was unable to 
locate service medical records for the claimant, it does not 
appear that a response was ever received to the RO's 2003 
request that a search be made of medical records at Fort 
Leonard Wood.

The appellant also identified a 1996 surgery done in 
treatment for the 1974 injury at St. John's Medical Center. 
The RO should also make an effort to obtain these treatment 
records.

The appellant indicates in several statements, but most 
recently in August 2005, that he is receiving Social Security 
Administration (SSA) disability benefits, due "in part for 
[his] injuries incurred in service." The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that, where 
VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based. See Hayes v. Brown, 9 Vet. App. 
67 (1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, and 
especially in light of the heightened duty, the RO should 
request the appellant's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the appellant's claim 
for SSA disability benefits. Any attempts 
to obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from St. John's Medical 
Center. These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3. Obtain any and all medical and 
hospitalization records for the 
appellant's back and neck injuries from 
Fort Leonard Wood Military Medical Center 
in Missouri for the time period May 1974 
to June 1974.  These records should be 
request from the National Personnel 
Records Center, requesting that a search 
be conducted of the inpatient clinical 
records for the relevant time period. Any 
negative responses should be documented 
in the file. 

4. After the above is complete, 
readjudicate the appellant's claim. If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



